DETAILED ACTION
Claims 1-2 and 4-13 (filed 08/17/2020) have been considered in this action.  Claims 1, 4-6, and 11-12 have been amended.  Claim 13 is new.  Claim 3 has been canceled.  Claims 2 and 7-10 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 10 paragraph 2, filed 08/17/2020, with respect to objection to claims 1 and 4 have been fully considered and are persuasive.  The objection of claims 1 and 4 has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 3, filed 08/17/2020, with respect to rejection of claims 1-2 and 4-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1-2 and 4-12 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be 

Authorization for this examiner’s amendment was given in an interview with attorney of record Gerald Halt (Reg. No. 37,633) on 03/17/2021 via telephone.

The application has been amended as follows: 

Replace Claim 1 with the following:

A substrate processing apparatus comprising:
a process chamber where a substrate to be processed is placed;
a storage part configured to store apparatus data being required while a recipe for processing the substrate is executed; and
a data matching control part configured to match the apparatus data stored in the storage part, wherein the data matching control part comprises:
a selection unit configured to select one or more recipes executed under the same condition as [[the]] a recipe executed with an error from the storage part;
an acquisition unit configured to acquire the apparatus data of the recipe executed with the error and the apparatus data of the one or more recipes selected by the selection unit; and
a calculation unit configured to compare the apparatus data of the recipe executed with the error and the apparatus data of at least one 
a first calculator configured to calculate an absolute value of a difference between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit per unit time within a predetermined constant period; and
a comparison part configured to compare the absolute value to a threshold value and determine whether the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit are matched,-2-co
wherein the first calculator calculates a matching rate between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit based on a determination result of the comparison part, and
and wherein the first calculator calculates the matching rate by calculating a ratio of (i) a matched number which is equal to a number of times that the absolute value of the difference between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit is measured to be less than the threshold value within the predetermined constant period to (ii) a total number of times that the absolute value of the difference between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit is measured within the predetermined constant period.

Replace Claim 6 with the following:

The substrate processing apparatus of claim 1, wherein the data matching control part is configured to:

adjust a start time of each of the one or more recipes, based on time information contained in the error analysis information;
calculate the absolute value of the difference between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit per unit time;
determine whether the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit are matched with each other, by comparing the absolute value to the threshold value per unit time;
and calculate the matching rate between the apparatus data of the recipe executed with the error and the apparatus-5-6406600.1Applicant: HITACHI KOKUSAI ELECTRIC INC. Application No.: 15/472,736data of the at least one among the recipes selected by the selection unit within the predetermined constant period.

Replace Claim 12 with the following:

An apparatus management controller connected to a substrate processing apparatus accommodating a substrate to be processed, comprising:
an apparatus state monitoring control part configured to store apparatus data in a storage part, the apparatus data being acquired while a recipe for processing the substrate is executed; and
a data matching control part configured to match the apparatus data stored in the storage part, the data matching control part comprises:
a selection unit configured to select one or more recipes executed under the same condition as [[the]] a recipe executed with an error from the storage part;
an acquisition unit configured to acquire the apparatus data of the recipe executed with the error and apparatus data of the one or more recipes selected by the selection unit; and
a calculation unit configured to compare the apparatus data of the recipe executed with the error and the apparatus data of at least one among the recipes selected by the selection unit, wherein the calculation unit comprises:
constant period; and
a comparison part configured to compare the absolute value to a threshold value and determine whether the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit are matched,
wherein the first calculator calculates a matching rate between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit based on a determination result of the comparison part, and
wherein the first calculator calculates the matching rate by calculating a ratio of (i) a matched number which is equal to a number of times that the absolute value of the difference between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit is measured to be less than the threshold value within the predetermined constant period to (ii) a total number of times that the absolute value of the difference between the apparatus data of the recipe executed with the error and the apparatus data of the at least one among the recipes selected by the selection unit is measured within the predetermined constant period.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        


/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116